UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1122



JEANNE M. SHOBERT,

                                            Plaintiff - Appellant,

          versus


EMPLOYEE BENEFITS ADMINISTRATIVE COMMITTEE OF
THE EMPLOYEES’ RETIREMENT PLAN OF USEC,
INCORPORATED,

                                             Defendant - Appellee,
          and


TIM HANSEN,

                                                        Defendant.


                            No. 05-1528



JEANNE M. SHOBERT,

                                            Plaintiff - Appellant,

          versus


EMPLOYEE BENEFITS ADMINISTRATIVE COMMITTEE OF
THE EMPLOYEES’ RETIREMENT PLAN OF USEC,
INCORPORATED,

                                             Defendant - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-2990-8-AW)


Submitted:   June 24, 2005                Decided:   July 29, 2005


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


No. 05-1122 dismissed; No. 05-1528 affirmed by unpublished per
curiam opinion.


Barbara J. Kraft, BEINS, AXELROD, KRAFT, GLEASON & GIBSON,
Washington, D.C., for Appellant. Donald Lawrence Havermann, Terra
Elswick Castaldi, MORGAN, LEWIS & BOCKIUS, L.L.P., Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Jeanne M. Shobert appeals the district court’s order

granting the Employee Benefits Administrative Committee of the

Employees’ Retirement Plan of USEC, Inc. (“Committee”) summary

judgment (No. 05-1122) and the district court’s order denying

Shobert’s motion for other relief requesting reconsideration of its

order denying Shobert’s motion for extension of time to file a

notice of appeal (No. 05-1528).   The Committee has filed a motion

to dismiss Shobert’s appeal in No. 05-1122 for lack of jurisdiction

because the notice of appeal challenging the district court’s order

granting the Committee summary judgment was not timely filed.   We

grant the Committee’s motion to dismiss No. 05-1122 and affirm the

district court’s order denying Shobert’s motion for other relief in

No. 05-1528.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s judgment order granting summary

judgment was entered on the docket on November 22, 2004.        The


                              - 3 -
notice of appeal was filed on January 21, 2005.      Because Shobert

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we grant the Committee’s motion

to dismiss the appeal.

          Further, this court reviews the denial of a motion to

reconsider for abuse of discretion.      NOW v. Operation Rescue, 47

F.3d 667, 669 (4th Cir. 1995).    Because Shobert’s notice of appeal

was untimely and because she failed to demonstrate excusable

neglect, the district court did not abuse its discretion in denying

her motion for other relief, which, like her motion for extension

of time, argued only that the time for appeal should be extended

under Fed. R. App. P. 4(a)(5). Accordingly, we affirm the district

court’s order in No. 05-1528.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               No. 05-1122 DISMISSED
                                                No. 05-1528 AFFIRMED




                                 - 4 -